DETAILED ACTION
Response to Arguments
Applicant's arguments filed 03 May 2021 have been fully considered but they are not persuasive.
Objections to drawings
The replacement figure 1 overcomes the drawing objection by labeling figure 1 as prior art.

	Claim interpretation under 35 USC§ 112(f)
	The remarks recognize the interpretation.  Therefore the claim limitations stated in the Non-Final Rejection of 01 February 2021 are interpreted under 35 USC 112(f).

	Rejections under 35 USC § 103: Satoh in view of O’Connor
	The remarks recite:
Applicants first assert that the gas cell 5 taught by O'Connor is not an electron stripper as recited in claim 1; rather, the gas cell taught by O'Connor the gas cell 5 of O'Connor simply dissociates molecular ions into component species, thus dissociating molecular ions into the constituent atoms and atomic ions. (See, e.g., O'Connor, col. 2, Ins. 47-52; col 2, In 68 - col 3, In. 1; col. 3, Ins. 59-61).
	The examiner disagrees.  O’Connor recites in col. 2, lines 60-64:
 “The phenomenon of dissociation of molecular ions into atomic ions in passing through a gas cell is well known, and is disclosed, for example, in U.S. Pat. No. 4,037,100 to Kenneth H. Purser and assigned to General Ionex Corporation”
	In the above stated Patent, the abstract recites:
dissociator which fragments complex molecules and strips electrons from the resulting products producing positively charged ions.”
	Moreover, col. 3, lines 64-68 through col. 4, lines 1-5 recites:
Such a target may comprise a thin foil or, as shown in FIG. 2, a gas canal. Ideally, the accelerating potential V.sub.2 should be of sufficient magnitude that the particles reach a velocity high compared to that of the valency electrons. Under these conditions outer electrons tend to be stripped from the ions and rotational and vibrational bands are excited in molecules. Each of these processes can lead to a high probability that molecules will dissociate and atoms
	That is, the dissociation of molecular ions in passing through a gas cell would also result in stripping of electrons as evidence by the disclosed phenomenon of O’Connor in view of USPN 4,037,100.  Moreover, Mous (US pgPub 2019/0385830) is evidence that a stripper serves not only as a charge exchange but also to dissociate ions ([0022]).  Therefore, it is well known that electron strippers also function to dissociate molecules.
	The remarks further take the position that:
O'Connor is silent regarding any electron stripper configured to receive the plurality of ions at the initial charge state and first energy and to convert the plurality of ions to a plurality of charge states at the first energy, as recited in claim 1. As discussed throughout O'Connor, the gas cell 5 taught therein merely dissociates molecular ions into the component species of which the molecular ions are composed.  
	As discussed above, O’Connor relies on USPN 4,037,100 for the phenomenon of dissociation.  As evidenced by the 4,037,100 dissociation is a phenomenon that results in electron stripping.  With regards to the “configured to” phrase, the examiner notes that Satoh was used for teaching the electron stripper configured to receive the plurality 
	The remarks continue by reciting:
The office Action states "Thus selected ions are interpreted to be the final charge state at the first energy, since the ions are the desired atoms." (See, OA, pg. 8, Ins 13-14). However, Applicants contend that this statement is incorrect, as the alleged "selected ions" of O'Connor will comprise all of the component species of molecular ions, in a dissociated form.
	The examiner disagrees.  The entire purpose of O’Connor is to incorporate “the benefits of the molecular ion extraction technique but eliminates the contamination associated with undesired ion species by causing dissociation of the molecular ions and removal of undesired ion species prior to impact of ions on the target” (col. 1, lines 67-68 through col. 2, lines 1-5).
	The dissociation step discussed above is the result of electron stripping.  The removal of undesired ion species is via the sector magnet.  That is, the selected ions are not “all the component species of the molecular ions” as contended by the remarks, rather “only those boron ions obtained from the dissociated BF2+ molecule” (col. 3, lines 1-3).  That is, all other ions are undesirable and not selected by the magnetic sector.  For instance col. 2, lines 56-59 recites that “Since the sector magnet may be set to select only those ions resulting from the dissociation of the molecular species, the presence of contaminant atoms from the molecule are eliminated”.  Therefore, O’Connor teaches ions are dissociated (inherently requiring electron stripping) and the sector magnet only selects particular dissociated ions, while eliminating other components as contaminates.

One of ordinary skill is provided no motivation for modifying the teachings of Satoh with those of O'Connor, as such a dissociation of molecular ions would appear to be pertinent in the manner alleged in the Office Action. For example, one of ordinary skill would not provide such a dissociation of molecular ions described by O'Connor downstream of first RF accelerator, as apparently alleged in the rejection.
	The examiner disagrees, the motivation for combining Satoh with O’Connor is discussed on page 8-9 (paragraphs 12-13).  Moreover, as discussed above, the dissociation of molecular ions requires electron stripping.  Further, O’Connor was not used to teach a stripper downstream of a first RF accelerator, since such limitations were already known to Satoh.  O’Connor was merely used to demonstrate that the placement of a charge selector between an electron stripper and an accelerator was known to the art with the advantages being selection of only desired ions and eliminating contaminate ions resulting from the dissociation (i.e. electron stripping) process.
The remarks continue by reciting
For example, one of ordinary skill would not provide such a dissociation of molecular ions described by O'Connor downstream of first RF accelerator, as apparently alleged in the rejection. Indeed, the Office Action appears to agree that the molecular ions of O'Connor have not undergone any acceleration prior to the dissociation by the gas cell, thereof. (See, OA, pg. 8, Ins. 14-16). No motivation is provided for placing the gas cell after any acceleration stage, and one of ordinary skill in the art would not have been motived to do so based on the teachings of O'Connor and Satoh.

Lastly, there is no motivation necessary to place the gas cell after any acceleration stage, since such limitations are already known to Satoh.  The rejection was based on the combination of Satoh and O’Connor.  The applicant is reminded, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the remarks suggest O’Connor fails to teach limitations of the claim.  However, the alleged deficiencies were taught by Satoh.  It is the combination of the references that make obvious the claimed invention.
The remarks continue by reciting:
Further, the Office Action alleges the combination of O'Connor with Satoh teaches a second RF accelerator positioned downstream of a charge selector and configured to accelerate the plurality of ions to a final energy spectrum at a final charge state. (See, OA, pg. 8, Ins. 14-18). In EATNP375USSerial No. 16/544,000Page 10analyzing magnet 3 of Fig. 2 or the beam selection system 7 of Fig. 3 of O'Connor as being the claimed charge selector. (See, OA, pg. 8, In. 9). Fig. 2 of O'Connor teaches the sector analyzing magnet 3 being downstream of the gas cell 5. Applicants again submit that one of ordinary skill would appreciate that the sector analyzing magnet of O'Connor would merely select the desired atomic ions from the incoming molecular ions. For example, O'Connor teaches, "The sector magnet is set to select only those boron ions obtained from the dissociated BF2+ molecule." (See, e.g., O'Connor, col. 3, Ins. 1-3). One of ordinary skill in the art, upon viewing the teachings of O'Connor and Satoh, would appreciate that the sector analyzing magnet of O'Connor would perform the mass analysis of the mass analyzer of the present invention, and that such mass analysis is performed upstream of any acceleration claimed. 
The examiner disagrees.  As discussed above, in selecting the desired ions by the sector magnet, as disclosed by O’Connor, the undesired ions are eliminated.  More specifically, col. 2, lines 47-52 recite:
In passing through the gas cell the molecular ions are dissociated into the component species of which the molecular ions are composed. These component species include atoms which are to be implanted into the target, and a fraction of these desired atoms emerge from the gas cell as ions. Of the various components emerging from the gas cell, these ions of the desired atoms are selected by the sector magnet, accelerated in the post-analysis acceleration region and impact into the target. Since the sector magnet may be set to select only those ions resulting from the dissociation of the molecular species, the presence of contaminant atoms from the molecule are eliminated

That is, O’Connor unquestionably teaches selection of desired ions (in the case of a single ion, interpreting that ion to be the final charge state.  In the case of several ions, the final charge state is within the selected group) and elimination of undesired ions (elimination of other charge states). Claim 1 merely requires that the “charge selector [[is]] configured to select a final charge state of the first energy from the plurality of charge states of the plurality of ions”, since there are additional ions that are not selected (i.e. eliminated) in O’Connor, one of ordinary skill in the art would recognize 
Therefore, the remarks have been found unpersuasive and the rejection stands as reiterated herein below.
The remarks concerning the Wien filter have been found persuasive, therefore, that interpretation has been withdrawn.  

Rejections under 35 USC § 103: Satoh in view of Mous
The remarks take the position that because Mous is directed mass spectrometry, it differs from the ion implantation system of Satoh.  The examiner agrees that the systems are different, however it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Mous is considered to be reasonably pertinent to the particular problem with which the applicant is concerned.  Specifically, page 8, lines 10-24 of the instant disclosure recites:
When the post accelerator is an RF linac, however, the RF linac acts as a 10velocity selector, whereby its acceleration is optimized for one charge state which arrives at the multiple acceleration gaps at a predetermined phase of RF acceleration voltage, even when an input ion beam has several different charge states, such as the ion beam emerging from the charge stripper. The output energy spectrum, for example, contains a single peak of the desired ion species. However, the emerging ion beam 15also contains other charge states which enter the RF linac and are gradually decelerated as they proceed through the RF linac, whereby some ions reach exit of the RF linac at much lower energies. Since such ions do not synchronize with the RF frequency, their energies constitute significantly random spectra, A problem posed by such a broad spectra of 20an ion beam with various charge states is that some of the ions may possess the same rigidity as the desired beam, and may thus pass through the final charge selector together with the desired beam, which can cause energy contamination at the workpiece

That is, the problem faced by the applicant is how to remove the various undesired charge states from the ion beam.  Mous is reasonably pertinent to the particular problem with which the applicant was concerned.  Specifically, Mous teaches an analyzer between the stripper and second accelerator to sweep out ions of different charge states than desired ([0026]).  Moreover, the placement of the analyzer is disclosed to allow for interfering ions to be suppressed relatively easily.  Therefore, while the mass spectrometer is different from the ion implanter of Satoh, Mous is considered analogous art because it is reasonably pertinent to the problem faced by the applicant.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, the applicant suggests that by discussing the problem the applicant solves, that the obviousness rejection relies only on information gleaned from the applicant’s disclosure.  The examiner disagrees.  The reference to the applicant’s disclosure was merely made to establish that Mous is analogous art, in that it is 


 Rejections under 35 USC § 103: Satoh in view of Rose
The remarks suggest one of ordinary skill in the art would not be motivated to combine the teachings of Rose with the teachings of Satoh without impermissible hindsight.  The examiner disagrees.  Specifically, nothing was gleaned from the instant disclosure in the combination of Satoh in view of Rose.  Indeed, both Satoh and Rose 

Thus the remarks have been found unpersuasive and the rejection stands as reiterated herein below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first RF accelerator configured to receive the ion beam from the mass analyzer, wherein the plurality of ions are at an initial energy and an initial charge state, wherein the first RF accelerator is further configured to accelerate the plurality of ions to a first energy at the initial charge state” in claim 1
“an electron stripper positioned downstream of the first RF accelerator and configured to receive the plurality of ions at the initial charge state and first energy and to convert the plurality of ions to a plurality of charge states at the first energy; 
a charge selector positioned downstream of the electron stripper and configured to select a final charge state at the first energy from the plurality of charge states of the plurality of ions” in claim 1
“a second RF accelerator positioned downstream of the charge selector and configured to accelerate the plurality of ions to a final energy spectrum at the final charge state in claim 1
“ a final energy filter positioned downstream of the second RF accelerator and configured to purify the plurality of ions to a final energy at the final charge state for implantation into a workpiece” in claim 1

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh (US pgPub 2011/0101213) in view of (a) O’Connor (USPN 5,306,922) or (b) Mous (US pgPub 2019/0385830) or (c) Rose (USPN 5,729,028).
Regarding claim 1, Satoh teaches a high energy ion implantation system (fig. 1), comprising: 
an ion beam source (102) configured to generate an ion beam comprising a plurality of ions along a beamline ([0021] ion beam 101 generated from ion source is directed through optical components to workpiece, thus along a beam line as seen in figure 1.  Paragraph [0018] teaches the amount of ions available from an ion source, thus a plurality of ions are provided along the beam line); 
a mass analyzer (104) configured to mass analyze the ion beam ([0021]); 
a first RF accelerator (fig. 2 shows a detailed view of accelerator 113, comprising a first plurality of RF accelerator stages 230 ([0028])) configured to receive the ion beam from the mass analyzer (201, received from analyzer 104 as seen in figure 1), wherein the plurality of ions are at an initial energy and an initial charge state (ions inherently have an initial energy and charge state before entering the accelerator), wherein the first RF accelerator is further configured to accelerate the plurality of ions to a first energy at the initial charge state ([0030], note: “the first plurality of accelerator stages provide enough energy to the ions of first charge state, high enough to guarantee a high stripping efficiency for the production of the second charge state, greater than the amount available at the ion source”  Note: the accelerator stage 230 inherently accelerates ions);
an electron stripper (220) positioned downstream of the first RF accelerator ([0030] and fig. 2, shows 220 downstream 230) and configured to receive the plurality of ions at the initial charge state and first energy ([0030] 220 receives ions provided with energy from first stage at first charge state) and to convert the plurality of ions to a plurality of charge states at the first energy ([0030] production of second charge state by stripping.  As evidenced by page 7, lines 27-30, the Satoh patent (of which this is the 
a second RF accelerator (232) configured to accelerate the plurality of ions to a final energy spectrum (inherent to the accelerator 232); and 
a final energy filter (130) positioned downstream of the second RF accelerator and configured to purify the plurality of ions to a final energy ([0021]) for implantation into a workpiece (134).
While Satoh teaches the second RF accelerator accelerations ions to a final energy spectrum at a final charge state and the final energy filter purifies the plurality of ions, Satoh fails to disclose an charge selector positioned between the stripper and the second RF accelerator, thus the second RF accelerator does not accelerate “at the final charge state” or the “final energy filter” to purify “at the final charge state”.  Therefore, Satoh fails to disclose :
a charge selector positioned downstream of the electron stripper and configured to select a final charge state at the first energy from the plurality of charge states of the plurality of ions and the second RF accelerator positioned downstream of the charge selector.
However, O’Connor teaches a charge selector (fig. 2, 3) positioned downstream of the electron stripper (5) and configured to select a final charge state at the first energy from the plurality of charge states of the plurality of ions (analyzer magnet selects ions of the desired atoms (col. 2, lines 52-60) and eliminates presence of 
O’Connor modifies Satoh by suggesting a charge selector between the stripper and the second accelerator such that the second accelerator and energy filter stages of Satoh would receive ions at a final charge state.
Since both inventions are directed towards an electron stripper upstream of an accelerator, it would have been obvious to one of ordinary skill in the art to provide the analyzer magnet or filter of O’Conner between the electron stripper and the post-accelerator of Satoh because “since the sector magnet may be set to select only those ions resulting from the dissociation of the molecular species, the presence of contaminant atoms from the molecule are eliminated” (col. 2, lines 56-59).
Alternatively, Mous teaches a charge selector (fig. 2, 15) positioned downstream of the electron stripper (8) and configured to select a final charge state at the first energy from the plurality of charge states of the plurality of ions ([0026]); 
the second accelerator (10) positioned downstream of the charge selector (15) and configured to accelerate the plurality of ions to a final energy spectrum at the final charge state (inherent in the acceleration stages 10)
the final energy filter (13) positioned downstream of the second RF accelerator (10) and configured to purify the plurality of ions to a final energy at the final charge state ([0027] note block interferences (i.e. ions) that have incorrect energy).
Mous modifies Satoh by suggesting the placement of an additional analyzer 15 acting as a charge-state selector between the stripper and the second accelerator.
Since both inventions are directed towards an electron stripper upstream of an accelerator, it would have been obvious to one ordinary skill in the art to place the additional analyzer 15 of Mous between the stripper and second accelerator of Satoh because it would sweep out ions of a different charge state than desired ([0026]).  The placement being advantageous because the “the additional analyzer 15 between the stripper 8 and second acceleration section 10 is optimal, since this is the only location where the interfering ions that need to be suppressed can be relatively easily discriminated from the isotope of interest”.  See further discussion with regards to rational in the response to arguments section above.  
Alternatively, Rose teaches a charge selector (fig. 1, 122) positioned downstream of the electron stripper (110) and configured to select a final charge state at the first energy from the plurality of charge states of the plurality of ions (col. 4, lines 25-29); the second accelerator (126) positioned downstream of the charge selector (122) and configured to accelerate the plurality of ions to a final energy spectrum at the final charge state (inherent to an acceleration tube).
Rose modifies Satoh by suggesting a charge selector between the stripper and the second accelerator such that the second accelerator and energy filter stages of Satoh would receive ions at a final charge state.
Since both inventions are directed towards an electron stripper upstream of an accelerator, it would have been obvious to one of ordinary skill in the art to provide the analyzer magnet or filter of Rose between the electron stripper and the post-accelerator of Satoh because the “high voltage terminal contains the 180 degree analyzing magnet 122 just beyond the stripper canal which selects one positive charge state from among those emerging from the stripper canal and directs the beam selected by analysis down  the ion accelerator” (col. 4, lines 48-54), thus reducing the charge states to just one and therefore eliminating the probability of contamination of the selected beam as a result of so many charge states (col. 2, lines 53-59).
Regarding claim 2, Satoh teaches an end station positioned downstream of the final energy filter and configured to support the workpiece ([0023]).
Regarding claim 3, Satoh teaches wherein the electron stripper comprises a gas cell (fig. 2, 228) configured to provide a gas to create a localized high density gas region (228 is a stripper tube which receives gas from 226, thus a localized high density gas region via control of the gas) along the beamline (as seen in figure 2) for stripping electrons from the plurality of ions ([0031]) and a control device (224) configured to adjust a flow rate of the gas into the electron stripper based on at least one of an energy, a current and a species of the ion beam ([0031]).
Regarding claim 4, Satoh teaches wherein the variety of charge states comprise a charge state that is greater than or less than the initial charge state ([0007], variety of charge states as evidenced by page 7, lines 27-30 of the instant specification).
Regarding claim 5, Satoh teaches the ion beam comprises a species comprising one or more of boron, phosphorus, and arsenic ([0007]).
Regarding claim 6, Satoh teaches wherein the electron stripper is configured to convert the plurality of ions to a net charge of one or more of +2, +3, +4, and +5 ([0007]).
Regarding claim 7, Satoh teaches wherein the electron stripper is configured to convert the plurality of ions to a net charge ([0019], [0020] and [0006]).
Satoh differs from the claimed invention by only disclosing examples of an initial charge state of B+ to B++ ([0019]) or B++ to B+++ ([0027]), thus fails to specifically disclose converting to a charge state of a net +6 or higher.
However, Satoh does teach the general principal of increasing the net charge state via stripping reactions ([0020])
Therefore, when it is desired to achieve a net charge of +6 or greater it would be obvious to one of ordinary skill in the art provide ions from an ions source with a charge state of +6 or greater such that the desired net charge state may be obtained via the stripper.  
Regarding claim 8, Satoh teaches wherein the electron stripper comprises a gas stripper (fig. 2, 226/228).

Relevant art:
Purser (USPN 4,973,841) teaches a charge selector (fig. 1, 7, col. 4, lines 42-48) positioned downstream of the electron stripper (6, col. 4, lines 1-7) and configured to select a final charge state at the first energy from the plurality of charge states of the plurality of ions (col. 4, lines 42-48); the second accelerator (10) positioned downstream 
Purser (5693939) teaches a charge selector between two accelerators of an ion implantation system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881